Case 1:19-cv-23234-KMW Document 1 Entered on FLSD Docket 08/02/2019 Page 1 of 51



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA



  NOOK DIGITAL, LLC,

                                         Plaintiff,

           v.-                                                 CIVIL ACTION NO. :


  NUU LIMITED, NOETIC, INC., AND NUU
  MOBILE USA.

                                         Defendants.

                                            COMPLAINT

           Plaintiff Nook Digital, LLC (“Plaintiff”) as and for its complaint against Defendants

  NUU Limited, Noetic, Inc., and NUU Mobile USA (collectively, “Defendants”) alleges as

  follows:

                                    NATURE OF THE ACTION

           1.     This is an action for trademark infringement (15 U.S.C. § 1114), false designation

  of origin and unfair competition (15 U.S.C. § 1125(a)), and trademark dilution (15 U.S.C. §

  1125(c)) under the Trademark Act of 1946, as amended (The Lanham Act, 15 U.S.C. § 1051 et

  seq.).

                                            THE PARTIES

           2.     Plaintiff, Nook Digital, LLC, is a Delaware limited liability company, with its

  principal place of business located at 1166 Avenue of the Americas, 18th Floor, New York, NY

  10036. Plaintiff is a subsidiary of Barnes & Noble, Inc., a publicly traded Delaware corporation

  located at 122 Fifth Avenue, New York, NY 10011, and a sister company to Barnes & Noble
Case 1:19-cv-23234-KMW Document 1 Entered on FLSD Docket 08/02/2019 Page 2 of 51



  Booksellers, Inc., a Delaware corporation also located at 122 Fifth Avenue, New York, NY

  10011.

           3.    Upon information and belief, Defendant NUU Limited (“NUU Limited”), is a

  Hong Kong limited liability company, with its principal place of business located at 77 Wing

  Hong Street, CEO Tower, 16/F., Cheung Sha Wan, Kowloon, Hong Kong, S.A.R.

           4.    Upon information and belief, Defendant Noetic, Inc. (“Noetic”), is a Minnesota

  corporation with its principal place of business located at 3111 19th Street NW, Rochester, MN

  55901 and with offices located at 7640 NW 25th Street #120, Miami, FL 33122.

           5.    Upon information and belief and its own promotional materials, Defendant NUU

  Mobile USA (“NUU Mobile”), is a subsidiary of Noetic, Inc. , with its headquarters and

  principal place of business located at 7640 NW 25th Street #120, Miami, FL 33122, where it has

  a registered agent for service and regional sales representatives.

                                   JURISDICTION AND VENUE

           6.    Because this action arises under the Lanham Act, 15 U.S.C. § 1051 et seq., the

  Court has subject matter jurisdiction under 28 U.S.C. § 1331 and 28 U.S.C. § 1338(a), generally,

  and particularly pursuant to 15 U.S.C. § 1121(a).

           7.    The Court has personal jurisdiction over Defendant NUU Limited because it: (a)

  operates, conducts, engages in, or carries on a business or business venture in Florida or has an

  office or agency in Florida; (b) owns U.S. Trademark Registration No. 4917943 for the mark nuu

  mobile; (c) has committed at least one tortious act within Florida; and/or (d) owns, uses,

  possesses, or holds a mortgage or other lien on any real property within Florida.

           8.    In the alternative, if Defendant NUU Limited alleges it is not subject to personal

  jurisdiction in this or any judicial district, this Court has personal jurisdiction pursuant to Fed. R.




                                                   –2–
Case 1:19-cv-23234-KMW Document 1 Entered on FLSD Docket 08/02/2019 Page 3 of 51



  Civ. P. 4(k)(2) because exercising jurisdiction is consistent with the United States Constitution

  and laws.

             9.    The Court has personal jurisdiction over Defendant Noetic because it maintains a

  regular and established place of business in Miami, Florida, and because it: (a) operates,

  conducts, engages in, and/or carries on a business or business venture in Florida or has an office

  or agency in Florida; (b) has committed at least one tortious act within Florida; and/or (c) owns,

  uses, possesses, or holds a mortgage or other lien on any real property within Florida.

             10.   The Court has personal jurisdiction over Defendant NUU Mobile because it (a)

  operates, conducts, engages in, and/or carries on a business or business venture in Florida or has

  an office or agency in Florida; (b) has committed at least one tortious act within Florida; and/or

  (c) owns, uses, possesses, or holds a mortgage or other lien on any real property within Florida.

             11.   Based on Defendants’ contacts with Florida, the exercise of personal jurisdiction

  over Defendants in this matter would not offend traditional notions of fair play and substantial

  justice.

             12.   Venue is proper in this District under 28 U.S.C. § 1391(b) because a substantial

  part of Defendants’ acts, events, and/or omissions giving rise to the claims occurred and/or are

  occurring in this District, including the sale and offer for sale in this District of Defendants’

  products bearing the infringing nuu Mark.




                                                  –3–
Case 1:19-cv-23234-KMW Document 1 Entered on FLSD Docket 08/02/2019 Page 4 of 51



                                                FACTS

         A. Introduction

         13.     Plaintiff develops, manufactures, sells, distributes, and markets electronic book

  readers, electronic books, computer software, downloadable computer applications, and related

  products, services, and accessories under the nook® and n® trademarks pictured below

  (hereinafter the “nook® and n® Marks,” see below) throughout the United States, including

  Florida:




         14.     Plaintiff sells, distributes, and markets its nook® and n® Marks on or in

  connection with nook® and n® branded products and services primarily through Barnes & Noble

  Booksellers retail and online retail stores, including at nook® and n® in-store kiosks;

  www.nook.com, www.barnesandnoble.com, and www.bn.com websites; and through various

  third-party retail and online retail stores. (See Ex. A for screen captures of Plaintiff’s websites

  demonstrating use of the nook® and n® Marks, discussed below).

         15.     Plaintiff is a leading seller, provider, marketer, promoter, and/or distributor of a

  wide range of products and services under the nook® and n® Marks throughout the United States

  including Florida, including, but not limited to the following (hereinafter, “nook® and n®

  Goods/Services”):

                 •    Electronic book readers, electronic book accessories, covers, and
                      booklights, and downloadable electronic books on a wide-range of
                      topics;

                 •    Portable electronic apparatus, namely, electronic book readers,
                      handheld computers, mobile computers and tablet computers for
                      reading, displaying, receiving, sharing, recording, reading aloud,


                                                  –4–
Case 1:19-cv-23234-KMW Document 1 Entered on FLSD Docket 08/02/2019 Page 5 of 51



                  exchanging, purchasing, lending, accessing, streaming, syncing, and
                  storing downloadable electronic publications, digital web site content
                  and digital media, namely, books, e-books, magazines, newspapers,
                  text, images, digital audio, music, digital video and computer, video and
                  mobile computer games and applications;

                  Downloadable computer software and applications for reading,
                  purchasing, storing, and sharing books and digital content on a wide-
                  range of topics in the nature of digital images, digital audio files, digital
                  videos, digital articles, educational publications and information,
                  educational publications and information, test preparation, secondary
                  school and college course note taking and paper writing;

              •   Computer software and applications for enabling the downloading,
                  listening, sampling, reading aloud, purchasing, sharing, lending and
                  accessing electronic audiobooks, information on audiobooks and
                  authors, digital images and other digital entertainment;

              •   Retail and online retail store services featuring books, electronic book
                  readers, electronic book accessories, covers, and booklights; electronic
                  books, magazines, magazine articles, newspaper articles, electronic
                  story books, newspapers, toys;

              •   Providing a web site for users with specific informed recommendations
                  of specific consumer products and services validated by the inputted
                  preferences and social network of the user and providing a web site for
                  users with exclusive personalized recommendations on books,
                  electronic books, authors, book subject matter, book genres, music, and
                  digital media entertainment;

              •   Providing consumer information on electronic book reader apparatus,
                  books, authors, and electronic publications via a web site;

              •   Providing consumer information and news on new book and electronic
                  book releases, portable electronic book reader applications and features;

              •   Promoting the goods and services of others by providing a website
                  featuring discounts, coupons, rebates, vouchers and special offers on
                  books, magazines, newspapers, mobile computer, tablet and electronic
                  reader apparatus and applications, music, videos and electronic
                  publications, namely, electronic books, magazines and newspapers;

              •   Mobile computer, tablet, and electronic reader apparatus and
                  applications, for listening to music, watching videos and digital media,
                  web browsing, and reading electronic publications,



                                               –5–
Case 1:19-cv-23234-KMW Document 1 Entered on FLSD Docket 08/02/2019 Page 6 of 51



              •   Providing access to digital content storage of third parties for the
                  transfer and transmission of electronic books and other electronic
                  publications via wireless electronic transmission;

              •   Providing an online forum where users can post ratings, reviews, and
                  recommendations of music, books, movies and television shows and on
                  events and activities in the field of entertainment and education;

              •   Providing one step online access to social networking sites on the
                  internet and providing e-mail services, namely, access to email
                  accounts;

              •   Lending and sharing of electronic books and other electronic
                  publication;

              •   Providing a website featuring non-downloadable electronic
                  publications, namely, book reviews, news and web articles on children's
                  books, various current events topics, events that occurred on this date in
                  history, and on humor and blogs on electronic book readers and books;

              •   Providing information on education and entertainment information via
                  a web site; online publications, namely, blogs on electronic book
                  readers, books, electronic publications and authors, news and web
                  articles on children's books, electronic book readers, books, electronic
                  publications and authors, articles on humor, articles on events that
                  occurred on this date in history;

              •   Lending of electronic books and other electronic publication;

              •   Online electronic publishing of books, magazines and newspapers on a
                  variety of topics;

              •   Online electronic publishing of digital web site content and digital
                  media, namely, digital audio, music, digital video and computer, video
                  and mobile computer games and applications, all through wired and
                  wireless internet access and portable electronic apparatus;

              •   Providing periodic updates regarding portable electronic book readers
                  and portable electronic book reader software, firmware, features, and
                  operating systems to subscribers by means of electronic mail;

              •   Web portal services in the nature of providing a web-based system and
                  online portal for users to remotely manage electronic readers, handheld
                  and computer devices, data, digital media, software applications, and
                  electronic publications, namely, books, e-books, magazines,
                  newspapers, text and images;


                                              –6–
Case 1:19-cv-23234-KMW Document 1 Entered on FLSD Docket 08/02/2019 Page 7 of 51




                 •   Providing discount, rebate, and special offer coupons and vouchers, and
                     coupons and vouchers all on books, magazines, newspapers, mobile
                     computer, tablet and electronic reader apparatus and applications,
                     music, videos and electronic publications; and

                 •   Non-downloadable computer software and applications for reading,
                     purchasing, storing and sharing books and digital content.

         16.     Starting at least on October 29, 2009, Plaintiff commenced use in commerce and

  continues to use in commerce, the nook® and n® Marks on “portable electronic apparatus for

  displaying, receiving, reading and storing downloadable electronic publications, namely, books,

  e-books, magazines, newspapers, text, images, digital web site content and digital media

  featuring music through wired and wireless Internet access, accessories therefor and instructional

  manuals, sold as a unit,” in International Class 09, throughout the United States, including

  Florida.

         17.     Plaintiff has continuously advertised, marketed, distributed, and/or sold a wide

  range of products and services in commerce throughout the United States, including Florida

  under the nook® and n® Marks since at least as early October 29, 2009. (See Ex. A).

         18.     Starting as early as October 29, 2009, Plaintiff has been and continues to be a

  leader in the electronic book reader, electronic book, and related computer software and

  accessories in the United States through its various iterations of Plaintiff’s nook® and n® branded

  electronic book readers.

         19.     Plaintiff has been and continues to be engaged in marketing, advertising, and

  promotion of nook® and n® Goods/Services throughout the United States, including Florida,

  through extensive use of advertisements, online paid advertisements, search engine optimization

  for online searches, promotions, giveaways, sweepstakes, coupons, and discounts, all




                                                 –7–
Case 1:19-cv-23234-KMW Document 1 Entered on FLSD Docket 08/02/2019 Page 8 of 51



  prominently featuring the nook® and n® Marks that have increased sales and extended

  knowledge and awareness of nook® and n® Goods/Services to U.S. consumers.

         20.     Plaintiff first adopted and has continuously used the nook® and n® Marks on or in

  connection with the nook® and n® Goods/Services, since at least October 29, 2009 through the

  present.

         21.     Since its inception, Plaintiff has expended considerable efforts and sums in

  advertising and promoting Plaintiff’s Family of nook® and n® Marks (defined below) in

  connection with Plaintiff’s electronic book readers, electronic books, and related computer

  goods, services, and accessories. As a result of these sales, efforts, and monetary expenditures,

  Plaintiff’s Family of nook® and n® Marks have developed exceedingly valuable goodwill

  throughout the United States, including Florida.

         B. The nook® and n® Marks are Protected by Federal Trademark Registrations

         22.     Plaintiff owns numerous trademarks registered with the United States Patent and

  Trademark Office (“USPTO”) for the marks nook® and n®, filed and pending USPTO trademark

  applications for marks incorporating nook® and n®, with or without additional terms and/or

  designs, as well as through use of numerous unregistered common-law marks incorporating

  variations and iterations of the nook® and n® Marks, with and without other terms and/or designs,

  for a wide range and variety of goods and services (Plaintiff's “Family of nook® and n® Marks”).

         23.     Plaintiff owns U.S. Trademark Registration No. 3901723, for the mark n®,

  reproduced below, filed with the USPTO on October 15, 2009, for “portable electronic apparatus

  for displaying, receiving, reading and storing downloadable electronic publications, namely,

  books, e-books, magazines, newspapers, text, images, digital web site content and digital media

  featuring music through wired and wireless Internet access, accessories therefor and instructional




                                                 –8–
Case 1:19-cv-23234-KMW Document 1 Entered on FLSD Docket 08/02/2019 Page 9 of 51



  manuals, sold as a unit,” in International Class 09:




          24.     The USPTO issued U.S. Trademark Registration No. 3901723 to Plaintiff for

  nook® on January 4, 2011. Plaintiff has been continuously using nook® in commerce since at

  least as early as October 29, 2009 in the United States, including Florida, and such use has not

  been abandoned. This Federal Registration is valid, subsisting, and incontestable in accordance

  with Section 8 of the Trademark Act, 15 U.S.C. § 1058; Section 15 of the Trademark Act, 15

  U.S.C. § 1065; and Section 33(b) of the Trademark Act, 15 U.S.C. § 1115(b) (See Ex. B for a

  certified copy of U.S. Trademark Registration No. 3901723.)

          25.     Plaintiff owns U.S. Trademark Registration No. 4518040, for the mark n®,

  reproduced below, filed with the USPTO on October 26, 2010, for “downloadable computer

  software and applications for reading, purchasing, storing and sharing books and digital content

  in the nature of digital images, digital audio files, digital videos and digital articles in the fields

  of business, education, entertainment, finance, games, health and fitness, lifestyle, medical,

  music, GPS navigation, news, photography, business productivity, personal productivity,

  namely, self-help and self-improvement, reference, social networking, sports, travel, computer

  utility programs for performing computer maintenance work and weather,” in International Class

  09:




          26.     The USPTO issued U.S. Trademark Registration No. 4518040 to Plaintiff for n®



                                                    –9–
Case 1:19-cv-23234-KMW Document 1 Entered on FLSD Docket 08/02/2019 Page 10 of 51



   on April 22, 2014, and Plaintiff has been continuously using n® in commerce since at least May

   26, 2010 in the United States, including Florida and such use has not been abandoned. Said

   Federal Registration is valid, subsisting, and incontestable in accordance with Section 8 of the

   Trademark Act, 15 U.S.C. § 1058; Section 15 of the Trademark Act, 15 U.S.C. § 1065; and

   Section 33(b) of the Trademark Act, 15 U.S.C. § 1115(b) (See Ex. C for a certified copy of U.S.

   Trademark Registration No. 4518040).

          27.     Plaintiff owns U.S. Trademark Registration No. 4444609 for the mark n®, as

   shown below, filed with the USPTO on April 24, 2012, for “portable audio equipment, namely,

   stereo headphones, stereo earphones, stereo ear buds, replacement earphone and ear buds,

   combination stereo headphones and microphones, headsets and hands-free headsets, wireless

   stereo headphones, earphones and replacement parts therefor,” in International Class 09:




          28.     The USPTO issued U.S. Trademark Registration No. 4444609 to Plaintiff for n®

   on December 3, 2013, and Plaintiff has been continuously using nook® in commerce since at

   least as early as April 4, 2012 in the United States, including Florida and such use has not been

   abandoned. Said Federal Registration is valid, subsisting, and incontestable in accordance with

   Section 8 of the Trademark Act, 15 U.S.C. § 1058; Section 15 of the Trademark Act, 15 U.S.C. §

   1065; and Section 33(b) of the Trademark Act, 15 U.S.C. § 1115(b) (See Ex. D for a certified

   copy of U.S. Trademark Registration No. 4444609).

          29.     Plaintiff owns U.S. Trademark Registration No. 4310730, for the mark n®, as

   shown below, filed with the USPTO on October 26, 2010, for “downloadable electronic

   publications in the nature of fiction and non-fiction books, children's books, magazines,


                                                 – 10 –
Case 1:19-cv-23234-KMW Document 1 Entered on FLSD Docket 08/02/2019 Page 11 of 51



   newspapers, journals, periodicals, manuals and guidebooks on a variety of topics; portable

   electronic apparatus, namely, electronic book readers, handheld computers, mobile computers

   and tablet computers for reading, displaying, receiving, purchasing, sharing, lending, accessing

   and storing downloadable electronic publications, digital web site content and digital media,

   namely, books, e-books, magazines, newspapers, text, images, digital audio, music, digital video

   and computer, video and mobile computer games and applications, all through wired and

   wireless Internet access, accessories therefor and instructional manuals, sold as a unit; computer

   software for displaying, receiving, reading, purchasing, accessing and storing downloadable

   electronic publications, syncing electronic publications with portable electronic apparatus,

   loaning and sharing electronic publications with third parties and sampling electronic

   publications; downloadable computer software for displaying, receiving, reading and storing

   downloadable electronic publications and syncing electronic publications with portable

   electronic apparatus, namely, electronic book readers, handheld computers, mobile computers

   and tablet computers, loaning and sharing electronic publications with third parties and sampling

   electronic publications; computer software for use in reading, displaying, purchasing, sharing,

   lending and accessing electronic publications and digital media featuring books, newspapers,

   magazines, periodicals, digital images, web sites, music, games and other digital entertainment,

   and instructional manuals, sold as a unit. downloadable computer software for use in reading,

   displaying, purchasing, sharing, lending and accessing electronic publications and digital media

   featuring books, newspapers, magazines, digital images, web sites, music, games and other

   digital entertainment, and instructional manuals, sold as a unit; downloadable electronic

   publications in the nature of fiction and non-fiction books, magazines, newspapers, journals,

   periodicals, manuals and guidebooks on a variety of topics, namely, graphic novels, horror,




                                                 – 11 –
Case 1:19-cv-23234-KMW Document 1 Entered on FLSD Docket 08/02/2019 Page 12 of 51



   mystery and crime, poetry, romance, science fiction and fantasy, thrillers and westerns, African

   Americans, antiques and collectibles, art, architecture and photography, bibles and bible studies,

   biography, business, Christianity, computer books and technology, cookbooks, food and wine,

   crafts and hobbies, education and teaching, engineering, entertainment, foreign languages,

   games, gay and lesbian, health books, diet and fitness, history, home and garden, humor, Judaism

   and Judaica, law, medical and medicine, new age and spirituality, parenting and family, pets,

   philosophy, political and current events, psychology and psychotherapy, reference, religion,

   science and nature, self-improvement, sex and relationships, social sciences, sports and

   adventure, study guides and test preparation, travel, true crime, weddings and women's studies;

   protective covers and cases for portable electronic book readers and portable handheld digital

   electronic apparatus, namely, electronic book readers, handheld computers, mobile computers

   and tablet computers; leather protective covers and cases for portable electronic book readers and

   portable handheld digital electronic apparatus, namely, electronic book readers, handheld

   computers, mobile computers and tablet computers. silicone, fabric and plastic protective sleeves

   and skins for portable electronic book readers and portable handheld digital electronic apparatus,

   namely, electronic book readers, handheld computers, mobile computers and tablet computers;

   carrying cases, holders, protective cases and stands featuring power supply connectors, adaptors,

   speakers and battery charging devices, specially adapted for use with handheld digital electronic

   devices; batteries, rechargeable batteries and battery chargers; power supplies and chargers for

   portable electronic apparatus; power supplies and chargers for portable electronic apparatus for

   use in vehicles; clear protective covers specially adapted for personal electronic devices; USB

   cables,” in International Class 09 and “book lights; combination book light and covers for

   portable electronic apparatus,” in International Class 11:




                                                 – 12 –
Case 1:19-cv-23234-KMW Document 1 Entered on FLSD Docket 08/02/2019 Page 13 of 51




          30.     The USPTO issued U.S. Trademark Registration No. 4310730 to Plaintiff for n®

   on March 26, 2013, and Plaintiff has been continuously using n® in commerce since at least as

   early as October 29, 2009 in the United States, including Florida and such use has not been

   abandoned. Said Federal Registration is valid, subsisting, and incontestable in accordance with

   Section 8 of the Trademark Act, 15 U.S.C. § 1058; Section 15 of the Trademark Act, 15 U.S.C. §

   1065; and Section 33(b) of the Trademark Act, 15 U.S.C. § 1115(b). (See Ex. E for a certified

   copy of U.S. Trademark Registration No. 4310730).

          31.     Plaintiff owns U.S. Trademark Registration No. 3984893, for the mark n®, as

   shown below, filed with the USPTO on October 25, 2010, for “computer software for use in

   reading, displaying, purchasing, sharing, lending and accessing electronic publications and

   digital media featuring books, newspapers, magazines, periodicals, digital images, web sites,

   music, games and other digital entertainment, and instructional manuals, sold as a unit;

   downloadable computer software for use in reading, displaying, purchasing, sharing, lending and

   accessing electronic publications and digital media featuring books, newspapers, magazines,

   digital images, web sites, music, games and other digital entertainment, and instructional

   manuals, sold as a unit,” in International Class 09:




          32.     The USPTO issued U.S. Trademark Registration No. 3984893 to Plaintiff for n®

   on June 28, 2011, and Plaintiff has been continuously using n® in commerce since at least as



                                                  – 13 –
Case 1:19-cv-23234-KMW Document 1 Entered on FLSD Docket 08/02/2019 Page 14 of 51



   early as August 24, 2010 in the United States, including Florida and such use has not been

   abandoned. Said Federal Registration is valid, subsisting, and incontestable in accordance with

   Section 8 of the Trademark Act, 15 U.S.C. § 1058; Section 15 of the Trademark Act, 15 U.S.C. §

   1065; and Section 33(b) of the Trademark Act, 15 U.S.C. § 1115(b) (See Ex. F for a certified

   copy of U.S. Trademark Registration No. 3984893).

          33.     Plaintiff owns U.S. Trademark Registration No. 4772862, for the mark n® with

   headphone design,” as shown below, filed with the USPTO on November 20, 2014, for

   “computer software and applications for enabling the downloading, listening, sampling, reading

   aloud, purchasing, sharing, lending and accessing electronic audiobooks, information on

   audiobooks and authors, digital images and other digital entertainment,” in International Class

   09:




          34.     The USPTO issued U.S. Trademark Registration No. 4772862 to Plaintiff for n®

   with headphone design on July 14, 2015, and Plaintiff has been continuously using n® with

   headphone design in commerce since at least as early as November 19, 2014 in the United States

   including Florida and such use has not been abandoned. Said Federal Registration is valid and

   subsisting in accordance with Section 7 of the Trademark Act, 15 U.S.C. § 1057. (See Ex. G for

   a certified copy of U.S. Trademark Registration No. 4772862).

          35.     Plaintiff owns U.S. Trademark Registration No. 4013524, for the mark nook®, as

   shown below, filed with the USPTO on June 1, 2010, for “portable electronic apparatus for

   displaying, receiving, reading and storing downloadable electronic publications, namely, books,




                                                 – 14 –
Case 1:19-cv-23234-KMW Document 1 Entered on FLSD Docket 08/02/2019 Page 15 of 51



   e-books, magazines, newspapers, text, images, digital web site content and digital media

   featuring music through wired and wireless Internet access, accessories therefor and instructional

   manuals, sold as a unit”, in International Class 09:




           36.     The USPTO issued U.S. Trademark Registration No. 4013524 to Plaintiff for n®

   on August 16, 2011, and Plaintiff has been continuously using nook® in commerce since at least

   as early as October 29, 2009 in the United States, including Florida and such use has not been

   abandoned. Said Federal Registration is valid, subsisting, and incontestable in accordance with

   Section 8 of the Trademark Act, 15 U.S.C. § 1058; Section 15 of the Trademark Act, 15 U.S.C.

   §1065; and Section 33(b) of the Trademark Act, 15 U.S.C. §1115(b) (See Ex. H for a certified

   copy of U.S. Trademark Registration No. 4013524).

           37.     Plaintiff owns U.S. Trademark Registration No. 4518041, for the mark nook® in

   color, as shown below, filed with the USPTO on October 26, 2010, for “downloadable computer

   software and applications for reading, purchasing, storing and sharing books and digital content

   in the nature of digital images, digital audio files, digital videos and digital articles in the fields

   of business, education, entertainment, finance, games, health and fitness, lifestyle, medical,

   music, GPS navigation, news, photography, business productivity, personal productivity,

   namely, self-help and self-improvement, reference, social networking, sports, travel, computer

   utility programs for performing computer maintenance work and weather,” in International Class

   09 and “providing a website featuring non-downloadable electronic publications, namely, book

   reviews, news and web articles on children's books, various current events topics, events that

   occurred on this date in history, and on humor and blogs on electronic book readers and books;


                                                    – 15 –
Case 1:19-cv-23234-KMW Document 1 Entered on FLSD Docket 08/02/2019 Page 16 of 51



   providing information on education and entertainment information via a web site; online

   publications, namely, blogs on electronic book readers, books, electronic publications and

   authors, news and web articles on children's books, electronic book readers, books, electronic

   publications and authors, articles on humor, articles on events that occurred on this date in

   history; providing a website featuring non-downloadable electronic publications, namely, books,

   newspapers, and magazines in the fields of graphic novels, horror, mystery and crime, poetry,

   romance, science fiction and fantasy, thrillers and westerns, African Americans, antiques and

   collectibles, art, architecture and photography, bibles and bible studies, biography, business,

   Christianity, computer books and technology, cookbooks, food and wine, crafts and hobbies,

   education and teaching, engineering, entertainment, foreign languages, games, gay and lesbian,

   health books, diet and fitness, history, home and garden, humor, Judaism and Judaica, law,

   medical and medicine, new age and spirituality, parenting and family, pets, philosophy, political

   and current events, psychology and psychotherapy, reference, religion, science and nature, self-

   improvement, sex and relationships, social sciences, sports and adventure, study guides and test

   preparation, travel, true crime, weddings and women's studies; providing non-downloadable

   prerecorded music all on-line via a global computer network; entertainment services, namely,

   providing temporary use of non-downloadable computer games in a variety of fields,” in

   International Class 41:




          38.     The USPTO issued U.S. Trademark Registration No. 4518041 to Plaintiff for

   nook® in color on April 22, 2014, and Plaintiff has been continuously using nook® in color in




                                                  – 16 –
Case 1:19-cv-23234-KMW Document 1 Entered on FLSD Docket 08/02/2019 Page 17 of 51



   commerce since at least as early as May 26, 2010 in the United States, including Florida and

   such use has not been abandoned. Said Federal Registration is valid and subsisting in

   accordance with Section 7 of the Trademark Act, 15 U.S.C. § 1057 (See Ex. I for a certified copy

   of U.S. Trademark Registration No. 4518041).

          39.     Plaintiff owns U.S. Trademark Registration No. 4310729, for the mark nook® in

   color, as shown below, filed with the USPTO on October 26, 2010, for “downloadable electronic

   publications in the nature of fiction and non-fiction books, children's books, magazines,

   newspapers, journals, periodicals, manuals and guidebooks on a variety of topics; portable

   electronic apparatus, namely, electronic book readers, handheld computers, mobile computers

   and tablet computers for reading, displaying, receiving, purchasing, sharing, lending, accessing

   and storing downloadable electronic publications, digital web site content and digital media,

   namely, books, e-books, magazines, newspapers, text, images, digital audio, music, digital video

   and computer, video and mobile computer games and applications, all through wired and

   wireless Internet access, accessories therefor and instructional manuals, sold as a unit; computer

   software for displaying, receiving, reading, purchasing, accessing and storing downloadable

   electronic publications, syncing electronic publications with portable electronic apparatus,

   loaning and sharing electronic publications with third parties and sampling electronic

   publications; downloadable computer software for displaying, receiving, reading and storing

   downloadable electronic publications and syncing electronic publications with portable

   electronic apparatus, namely, electronic book readers, handheld computers, mobile computers

   and tablet computers, loaning and sharing electronic publications with third parties and sampling

   electronic publications; computer software for use in reading, displaying, purchasing, sharing,

   lending and accessing electronic publications and digital media featuring books, newspapers,




                                                 – 17 –
Case 1:19-cv-23234-KMW Document 1 Entered on FLSD Docket 08/02/2019 Page 18 of 51



   magazines, periodicals, digital images, web sites, music, games and other digital entertainment,

   and instructional manuals, sold as a unit. downloadable computer software for use in reading,

   displaying, purchasing, sharing, lending and accessing electronic publications and digital media

   featuring books, newspapers, magazines, digital images, web sites, music, games and other

   digital entertainment, and instructional manuals, sold as a unit; downloadable electronic

   publications in the nature of fiction and non-fiction books, magazines, newspapers, journals,

   periodicals, manuals and guidebooks on a variety of topics, namely, graphic novels, horror,

   mystery and crime, poetry, romance, science fiction and fantasy, thrillers and westerns, African

   Americans, antiques and collectibles, art, architecture and photography, bibles and bible studies,

   biography, business, Christianity, computer books and technology, cookbooks, food and wine,

   crafts and hobbies, education and teaching, engineering, entertainment, foreign languages,

   games, gay and lesbian, health books, diet and fitness, history, home and garden, humor, Judaism

   and Judaica, law, medical and medicine, new age and spirituality, parenting and family, pets,

   philosophy, political and current events, psychology and psychotherapy, reference, religion,

   science and nature, self-improvement, sex and relationships, social sciences, sports and

   adventure, study guides and test preparation, travel, true crime, weddings and women's studies;

   protective covers and cases for portable electronic book readers and portable handheld digital

   electronic apparatus, namely, electronic book readers, handheld computers, mobile computers

   and tablet computers; leather protective covers and cases for portable electronic book readers and

   portable handheld digital electronic apparatus, namely, electronic book readers, handheld

   computers, mobile computers and tablet computers. silicone, fabric and plastic protective sleeves

   and skins for portable electronic book readers and portable handheld digital electronic apparatus,

   namely, electronic book readers, handheld computers, mobile computers and tablet computers;




                                                 – 18 –
Case 1:19-cv-23234-KMW Document 1 Entered on FLSD Docket 08/02/2019 Page 19 of 51



   carrying cases, holders, protective cases and stands featuring power supply connectors, adaptors,

   speakers and battery charging devices, specially adapted for use with handheld digital electronic

   devices; batteries, rechargeable batteries and battery chargers; power supplies and chargers for

   portable electronic apparatus; power supplies and chargers for portable electronic apparatus for

   use in vehicles; clear protective covers specially adapted for personal electronic devices; USB

   cables; downloadable music and electronic computer and video games and downloadable

   computer game applications all via the internet and wireless devices,” in International Class 09;

   “retail and online retail store services featuring electronic books, magazines, magazine articles,

   newspaper articles, electronic story books, newspapers, discount, rebate and special offer

   coupons and vouchers, and coupons and vouchers all on books, magazines, newspapers, mobile

   computer, tablet and electronic reader apparatus and applications, music, videos and electronic

   publications, namely, electronic books, magazines and newspapers, and featuring downloadable

   digital web site content in the nature of downloadable books, electronic books, magazines,

   articles, stories, newspapers, text books, images, mobile computer, tablet and electronic reader

   applications, music and movies through wired and wireless Internet access; retail and online

   retail store services featuring portable electronic book readers and accessories for portable

   electronic book readers, namely, carrying cases, leather carrying cases, silicone, fabric and

   plastic sleeves and skins for electronic book readers, rechargeable batteries, book lights,

   protective film covers and combination book light and cover; customer support services, namely,

   providing assistance with activation and use of electronic book readers, downloading of

   electronic publications and online customer accounts; providing a web site for users with specific

   informed recommendations of specific consumer products and services validated by the inputted

   preferences and social network of the user; providing a web site for users with exclusive




                                                  – 19 –
Case 1:19-cv-23234-KMW Document 1 Entered on FLSD Docket 08/02/2019 Page 20 of 51



   personalized recommendations on books, electronic books, authors, book subject matter, book

   genres, music and digital media entertainment. promoting the goods and services of others by

   providing a website featuring discounts, coupons, rebates, vouchers and special offers on books,

   magazines, newspapers, mobile computer, tablet and electronic reader apparatus and

   applications, music, videos and electronic publications, namely, electronic books, magazines and

   newspapers; providing consumer information on electronic book reader apparatus, books,

   authors and electronic publications via a web site; providing consumer information and news on

   new book and electronic book releases, portable electronic book reader applications and

   features,” in International Class 35; “providing one step online access to social networking sites

   on the internet and providing e-mail services, namely, access to email accounts,” in International

   Class 38; “online electronic publishing of books, electronic books, magazines, newspapers, text

   and images on a variety of topics, namely, graphic novels, horror, mystery and crime, poetry,

   romance, science fiction and fantasy, thrillers and westerns, African Americans, antiques and

   collectibles, art, architecture and photography, bibles and bible studies, biography, business,

   Christianity, computer books and technology, cookbooks, food and wine, crafts and hobbies,

   education and teaching, engineering, entertainment, foreign languages, games, gay and lesbian,

   health books, diet and fitness, history, home and garden, humor, Judaism and Judaica, law,

   medical and medicine, new age and spirituality, parenting and family, pets, philosophy, political

   and current events, psychology and psychotherapy, reference, religion, science and nature, self-

   improvement, sex and relationships, social sciences, sports and adventure, study guides and test

   preparation, travel, true crime, weddings and women's studies, and online electronic publishing

   of digital web site content and digital media, namely, digital audio, music, digital video and

   computer, video and mobile computer games and applications, all through wired and wireless




                                                  – 20 –
Case 1:19-cv-23234-KMW Document 1 Entered on FLSD Docket 08/02/2019 Page 21 of 51



   internet access and portable electronic apparatus; lending and sharing of electronic books and

   other electronic publications,” in International Class 41; and “providing a website featuring non-

   downloadable computer software and applications for reading, purchasing, storing and sharing

   books and digital content in the nature of digital images, digital audio files, digital videos and

   digital articles in the fields of business, education, entertainment, finance, games, health and

   fitness, lifestyle, medical, music, GPS navigation, news, photography, business productivity,

   personal productivity, namely, self-help and self-improvement, reference, social networking,

   sports, travel, computer utility programs for performing computer maintenance work and

   weather; providing periodic updates regarding portable electronic book readers and portable

   electronic book reader software, firmware, features and operating systems to subscribers by

   means of electronic mail,” in International Class 42:




          40.     The USPTO issued U.S. Trademark Registration No. 4310729 to Plaintiff for

   nook® in color on March 26, 2013, and Plaintiff has been continuously using nook® in color in

   commerce since at least as early as November 16, 2010 in the United States, including Florida

   and such use has not been abandoned. Said Federal Registration is valid and subsisting in

   accordance with Section 7 of the Trademark Act, 15 U.S.C. § 1057. (See Ex. J for a certified

   copy of U.S. Trademark Registration No. 4310729.).

          41.     Plaintiff owns U.S. Trademark Registration No. 4023198, for the mark NOOK®,

   as shown below, filed with the USPTO on June 4, 2009, for “portable electronic apparatus for

   displaying, receiving, reading and storing downloadable electronic publications, namely, books,




                                                  – 21 –
Case 1:19-cv-23234-KMW Document 1 Entered on FLSD Docket 08/02/2019 Page 22 of 51



   e-books, magazines, newspapers, text, images, digital web site content and digital media

   featuring music through wired and wireless Internet access, accessories therefor and instructional

   manuals, sold as a unit,” in International Class 09:




          42.     The USPTO issued U.S. Trademark Registration No. 4023198 to Plaintiff for

   NOOK® on September 6, 2011, and Plaintiff has been continuously using NOOK® in commerce

   since at least as early as October 29, 2009 in the United States, including Florida and such use

   has not been abandoned. Said Federal Registration is valid, subsisting, and incontestable in

   accordance with Section 8 of the Trademark Act, 15 U.S.C. §1058; Section 15 of the Trademark

   Act, 15 U.S.C. §1065; and Section 33(b) of the Trademark Act, 15 U.S.C. §1115(b) (See Ex. K

   for a certified copy of U.S. Trademark Registration No. 4023198).

          43.     Plaintiff owns U.S. Trademark Registration No. 4404838, for the mark nook®, as

   shown below, filed with the USPTO on October 26, 2010, for “downloadable electronic

   publications in the nature of fiction and non-fiction books, children's books, magazines,

   newspapers, journals, periodicals, manuals and guidebooks on a variety of topics; portable

   electronic apparatus, namely, electronic book readers, handheld computers, mobile computers

   and tablet computers for reading, displaying, receiving, purchasing, sharing, lending, accessing

   and storing downloadable electronic publications, digital web site content and digital media,

   namely, books, e-books, magazines, newspapers, text, images, digital audio, music, digital video

   and computer, video and mobile computer games and applications, all through wired and

   wireless Internet access, accessories therefor and instructional manuals, sold as a unit; computer

   software for displaying, receiving, reading, purchasing, accessing and storing downloadable



                                                  – 22 –
Case 1:19-cv-23234-KMW Document 1 Entered on FLSD Docket 08/02/2019 Page 23 of 51



   electronic publications, syncing electronic publications with portable electronic apparatus,

   loaning and sharing electronic publications with third parties and sampling electronic

   publications; downloadable computer software for displaying, receiving, reading and storing

   downloadable electronic publications and syncing electronic publications with portable

   electronic apparatus, namely, electronic book readers, handheld computers, mobile computers

   and tablet computers, loaning and sharing electronic publications with third parties and sampling

   electronic publications; computer software for use in reading, displaying, purchasing, sharing,

   lending and accessing electronic publications and digital media featuring books, newspapers,

   magazines, periodicals, digital images, web sites, music, games and other digital entertainment,

   and instructional manuals, sold as a unit; downloadable computer software for use in reading,

   displaying, purchasing, sharing, lending and accessing electronic publications and digital media

   featuring books, newspapers, magazines, digital images, web sites, music, games and other

   digital entertainment, and instructional manuals, sold as a unit; downloadable electronic

   publications in the nature of fiction and non-fiction books, magazines, newspapers, journals,

   periodicals, manuals and guidebooks on a variety of topics, namely, graphic novels, horror,

   mystery and crime, poetry, romance, science fiction and fantasy, thrillers and westerns, African

   Americans, antiques and collectibles, art, architecture and photography, bibles and bible studies,

   biography, business, Christianity, computer books and technology, cookbooks, food and wine,

   crafts and hobbies, education and teaching, engineering, entertainment, foreign languages,

   games, gay and lesbian, health books, diet and fitness, history, home and garden, humor, Judaism

   and Judaica, law, medical and medicine, new age and spirituality, parenting and family, pets,

   philosophy, political and current events, psychology and psychotherapy, reference, religion,

   science and nature, self-improvement, sex and relationships, social sciences, sports and




                                                 – 23 –
Case 1:19-cv-23234-KMW Document 1 Entered on FLSD Docket 08/02/2019 Page 24 of 51



   adventure, study guides and test preparation, travel, true crime, weddings and women's studies;

   protective covers and cases for portable electronic book readers and portable handheld digital

   electronic apparatus, namely, electronic book readers, handheld computers, mobile computers

   and tablet computers; leather protective covers and cases for portable electronic book readers and

   portable handheld digital electronic apparatus, namely, electronic book readers, handheld

   computers, mobile computers and tablet computers; silicone, fabric and plastic protective sleeves

   and skins for portable electronic book readers and portable handheld digital electronic apparatus,

   namely, electronic book readers, handheld computers, mobile computers and tablet computers;

   carrying cases, holders, protective cases and stands featuring power supply connectors, adaptors,

   speakers and battery charging devices, specially adapted for use with handheld digital electronic

   devices; batteries, rechargeable batteries and battery chargers; power supplies and chargers for

   portable electronic apparatus; power supplies and chargers for portable electronic apparatus for

   use in vehicles; clear protective covers specially adapted for personal electronic devices; USB

   cables; downloadable music and electronic computer and video games and downloadable

   computer game applications all via the internet and wireless devices,” in International Class 09;

   “retail and online retail store services featuring electronic books, magazines, magazine articles,

   newspaper articles, electronic story books, newspapers, discount, rebate and special offer

   coupons and vouchers, and coupons and vouchers all on books, magazines, newspapers, mobile

   computer, tablet and electronic reader apparatus and applications, music, videos and electronic

   publications, namely, electronic books, magazines and newspapers, and featuring downloadable

   digital web site content in the nature of downloadable books, electronic books, magazines,

   articles, stories, newspapers, text books, images, mobile computer, tablet and electronic reader

   applications, music and movies through wired and wireless Internet access; retail and online




                                                  – 24 –
Case 1:19-cv-23234-KMW Document 1 Entered on FLSD Docket 08/02/2019 Page 25 of 51



   retail store services featuring portable electronic book readers and accessories for portable

   electronic book readers, namely, carrying cases, leather carrying cases, silicone, fabric and

   plastic sleeves and skins for electronic book readers, rechargeable batteries, book lights,

   protective film covers and combination book light and cover; customer support services, namely,

   providing assistance with activation and use of electronic book readers, downloading of

   electronic publications and online customer accounts; providing a web site for users with specific

   informed recommendations of specific consumer products and services validated by the inputted

   preferences and social network of the user; providing a web site for users with exclusive

   personalized recommendations on books, electronic books, authors, book subject matter, book

   genres, music and digital media entertainment; promoting the goods and services of others by

   providing a website featuring discounts, coupons, rebates, vouchers and special offers on books,

   magazines, newspapers, mobile computer, tablet and electronic reader apparatus and

   applications, music, videos and electronic publications, namely, electronic books, magazines and

   newspapers; providing consumer information on electronic book reader apparatus, books,

   authors and electronic publications via a web site; providing consumer information and news on

   new book and electronic book releases, portable electronic book reader applications and

   features,” in International Class 35; “providing one step online access to social networking sites

   on the internet and providing e-mail services, namely, access to email accounts,” in International

   Class 38; “online electronic publishing of books, electronic books, magazines, newspapers, text

   and images on a variety of topics, namely, graphic novels, horror, mystery and crime, poetry,

   romance, science fiction and fantasy, thrillers and westerns, African Americans, antiques and

   collectibles, art, architecture and photography, bibles and bible studies, biography, business,

   Christianity, computer books and technology, cookbooks, food and wine, crafts and hobbies,




                                                  – 25 –
Case 1:19-cv-23234-KMW Document 1 Entered on FLSD Docket 08/02/2019 Page 26 of 51



   education and teaching, engineering, entertainment, foreign languages, games, gay and lesbian,

   health books, diet and fitness, history, home and garden, humor, Judaism and Judaica, law,

   medical and medicine, new age and spirituality, parenting and family, pets, philosophy, political

   and current events, psychology and psychotherapy, reference, religion, science and nature, self-

   improvement, sex and relationships, social sciences, sports and adventure, study guides and test

   preparation, travel, true crime, weddings and women's studies, and online electronic publishing

   of digital web site content and digital media, namely, digital audio, music, digital video and

   computer, video and mobile computer games and applications, all through wired and wireless

   internet access and portable electronic apparatus; lending and sharing of electronic books and

   other electronic publications,” in International Class 41; and “providing a website featuring non-

   downloadable computer software and applications for reading, purchasing, storing and sharing

   books and digital content in the nature of digital images, digital audio files, digital videos and

   digital articles in the fields of business, education, entertainment, finance, games, health and

   fitness, lifestyle, medical, music, GPS navigation, news, photography, business productivity,

   personal productivity, namely, self-help and self-improvement, reference, social networking,

   sports, travel, computer utility programs for performing computer maintenance work and

   weather; providing periodic updates regarding portable electronic book readers and portable

   electronic book reader software, firmware, features and operating systems to subscribers by

   means of electronic mail,” in International Class 42:




          44.     The USPTO issued U.S. Trademark Registration No. 4404838 to Plaintiff for

   NOOK® on September 17, 2013, and Plaintiff has been continuously using NOOK® in commerce


                                                  – 26 –
Case 1:19-cv-23234-KMW Document 1 Entered on FLSD Docket 08/02/2019 Page 27 of 51



   since at least as early as November 16, 2010 in the United States, including Florida and such use

   has not been abandoned. Said Federal Registration is valid and subsisting in accordance with

   Section 7 of the Trademark Act, 15 U.S.C. § 1057 (See Ex. L for a certified copy of U.S.

   Trademark Registration No. 4404838).

          45.     Plaintiff owns U.S. Trademark Registration No. 5311563, for the mark NOOK

   GLOWLIGHT®, as shown below, filed with the USPTO on November 18, 2013, for “portable

   electronic apparatus, namely, electronic book readers, handheld computers, mobile computers

   and tablet computers for reading, displaying, receiving, sharing, recording, reading aloud,

   exchanging, purchasing, lending, accessing, streaming and storing downloadable electronic

   publications, digital web site content and digital media, namely, books, e-books, magazines,

   newspapers, text, images, digital audio, music, digital video and computer, video and mobile

   computer games and applications, all through wired and wireless Internet access, accessories

   therefor and instructional manuals, sold as a unit; Light illuminating feature and component part

   of electronic and computer visual and touch display screens, boards, panels, electro-optic

   displays, plasma display boards, screens and panels, AMOLED displays and screens, Liquid

   crystal displays (LCDs); light illuminating feature and component part of LED displays for use

   on or in connection with portable hand-held apparatus, electronic book readers, tablet computers

   and electronic computer apparatus; light illuminating feature and component part of displays on

   portable electronic apparatuses, namely, electronic book readers, computers, tablet computers,

   mobile hand-held computing apparatus, and portable hand-held apparatus for downloading,

   storing, syncing, streaming, transmitting over wired lines, wireless networks and wireless LAN,

   sampling, loaning, sharing, lending, displaying, receiving, reading, purchasing and accessing

   downloadable electronic and digital publications and digital media featuring books, newspapers,




                                                 – 27 –
Case 1:19-cv-23234-KMW Document 1 Entered on FLSD Docket 08/02/2019 Page 28 of 51



   magazines, periodicals, digital images, web sites, music, games and other digital entertainment;

   computer software for reading, displaying, receiving, sharing, recording, reading aloud,

   exchanging, purchasing, accessing, streaming and storing downloadable electronic publications

   and digital media featuring books, newspapers, magazines, periodicals, digital images, web sites,

   music, games and other digital entertainment, and instructional manuals, sold as a unit; computer

   software for sharing, streaming, storing and syncing electronic publications and digital media

   featuring books, newspapers, magazines, periodicals, digital images, web sites, music, games and

   other digital entertainment with portable electronic apparatus, loaning and sharing electronic

   publications with third parties and sampling electronic publications, and instructional manuals,

   sold as a unit; downloadable computer software and computer software applications for reading,

   displaying, receiving, sharing, recording, reading aloud, exchanging, purchasing, accessing,

   streaming and storing downloadable electronic publications and digital media featuring books,

   newspapers, magazines, periodicals, digital images, web sites, music, games and other digital

   entertainment, and instructional manuals, sold as a unit; computer software for sharing,

   streaming, storing and syncing electronic publications and digital media featuring books,

   newspapers, magazines, periodicals, digital images, web sites, music, games and other digital

   entertainment with portable electronic apparatus, loaning and sharing electronic publications

   with third parties and sampling electronic publications, and instructional manuals, sold as a unit;

   computer software for providing access to educational publications and information in the field

   of education; computer software for education, namely, test preparation, secondary school and

   college course note taking and paper writing; downloadable computer software for education,

   namely, test preparation, secondary school and college course note taking and paper writing;

   downloadable electronic publications, namely, electronic secondary school and college textbooks




                                                 – 28 –
Case 1:19-cv-23234-KMW Document 1 Entered on FLSD Docket 08/02/2019 Page 29 of 51



   and course material for use in secondary school and college courses; protective covers and cases

   for portable electronic book readers and portable handheld digital electronic apparatus, namely,

   electronic book readers, handheld computers, mobile computers and tablet computers; leather

   protective covers and cases for portable electronic book readers and portable handheld digital

   electronic apparatus, namely, electronic book readers, handheld computers, mobile computers

   and tablet computers; silicone, fabric and plastic protective sleeves and skins for portable

   electronic book readers and portable handheld digital electronic apparatus, namely, electronic

   book readers, handheld computers, mobile computers and tablet computers; carrying cases,

   holders, protective cases and stands featuring power supply connectors, adaptors, speakers and

   battery charging devices, specially adapted for use with handheld digital electronic devices;

   batteries, rechargeable batteries and battery chargers; power supplies and chargers for portable

   electronic apparatus; power supplies and chargers for portable electronic apparatus for use in

   vehicles; clear protective covers specially adapted for personal electronic devices; USB cables;

   downloadable music and electronic computer and video games and downloadable computer

   game applications all via the internet and wireless devices,” in International Class 09; “retail and

   online retail store services featuring electronic books, magazines, magazine articles, newspaper

   articles, electronic story books, newspapers, discount, rebate and special offer coupons and

   vouchers, and coupons and vouchers all on books, magazines, newspapers, mobile computer,

   tablet and electronic reader apparatus and applications, music, videos and electronic publications,

   namely, electronic books, magazines and newspapers, and featuring downloadable digital web

   site content in the nature of downloadable books, electronic books, magazines, articles, stories,

   newspapers, text books, images, mobile computer, tablet and electronic reader applications,

   music and movies through wired and wireless Internet access; retail and online retail store




                                                  – 29 –
Case 1:19-cv-23234-KMW Document 1 Entered on FLSD Docket 08/02/2019 Page 30 of 51



   services featuring portable electronic book readers and accessories for portable electronic book

   readers, namely, carrying cases, leather carrying cases, silicone, fabric and plastic sleeves and

   skins for electronic book readers, rechargeable batteries, book lights, protective film covers and

   combination book light and cover; customer support services, namely, providing assistance with

   activation and use of electronic book readers, downloading of electronic publications and online

   customer accounts; providing a web site for users with specific informed recommendations of

   specific consumer products and services validated by the inputted preferences and social network

   of the user; providing a web site for users with exclusive personalized recommendations on

   books, electronic books, authors, book subject matter, book genres, music and digital media

   entertainment; providing consumer information on electronic book reader apparatus, books,

   authors and electronic publications via a web site; providing consumer information and news on

   new book and electronic book releases, portable electronic book reader applications and features;

   promoting the goods and services of others by providing a website featuring discounts, coupons,

   rebates, vouchers and special offers on books, magazines, newspapers, mobile computer, tablet

   and electronic reader apparatus and applications, music, videos and electronic publications,

   namely, electronic books, magazines and newspapers,” in International Class 35; “providing

   access to digital content storage of third parties for the transfer and transmission of electronic

   books and other electronic publications via wireless electronic transmission; Computer services,

   namely, providing on-line facilities, chat rooms, forums and electronic bulletin boards for real-

   time interaction with other computer users concerning topics of books, authors, electronic

   publications, portable electronic book readers, news, current events and general interest; chat

   rooms for social networking; virtual chat rooms established via text messaging; providing an

   online forum where users can post ratings, reviews, and recommendations of music, books,




                                                  – 30 –
Case 1:19-cv-23234-KMW Document 1 Entered on FLSD Docket 08/02/2019 Page 31 of 51



   movies and television shows and on events and activities in the field of entertainment and

   education,” in International Class 38; “lending and sharing of electronic books and other

   electronic publication; providing a website featuring non-downloadable electronic publications,

   namely, book reviews, news and web articles on children's books, various current events topics,

   events that occurred on this date in history, and on humor and blogs on electronic book readers

   and books; providing information on education and entertainment information via a web site;

   online publications, namely, blogs on electronic book readers, books, electronic publications and

   authors, news and web articles on children's books, electronic book readers, books, electronic

   publications and authors, articles on humor, articles on events that occurred on this date in

   history; Lending of electronic books and other electronic publication,” in International Class 41;

   and “providing periodic updates regarding portable electronic book readers and portable

   electronic book reader software, firmware, features and operating systems to subscribers by

   means of electronic mail,” in International Class 42:




          46.     The USPTO issued U.S. Trademark Registration No. 5311563 to Plaintiff for

   NOOK GLOWLIGHT® on October 17, 2017, and Plaintiff has been continuously using NOOK

   GLOWLIGHT® in commerce since at least as early as April 30, 2012 in the United States,

   including Florida and such use has not been abandoned. Said Federal Registration is valid and

   subsisting in accordance with Section 7 of the Trademark Act, 15 U.S.C. § 1057. (See Ex. M for

   a certified copy of U.S. Trademark Registration No. 5311563).

          47.     Plaintiff owns U.S. Trademark Registration No. 4195273, for the mark NOOK

   BOOK®, as shown below, filed with the USPTO on October 25, 2010, for “providing a web site




                                                  – 31 –
Case 1:19-cv-23234-KMW Document 1 Entered on FLSD Docket 08/02/2019 Page 32 of 51



   for users with specific informed recommendations of specific consumer products and services

   validated by the inputted preferences and social network of the user; providing a web site for

   users with exclusive personalized recommendations on books, electronic books, authors, book

   subject matter, book genres, music and digital media entertainment,” in International Class 35:




          48.     The USPTO issued U.S. Trademark Registration No. 4195273 to Plaintiff for

   NOOK BOOK® on August 21, 2012, and Plaintiff has been continuously using NOOK BOOK®

   in commerce since at least as early as November 19, 2010 in the United States, including Florida

   and such use has not been abandoned. Said Federal Registration is valid, subsisting, and

   incontestable in accordance with Section 8 of the Trademark Act, 15 U.S.C. §1058; Section 15

   of the Trademark Act, 15 U.S.C. §1065; and Section 33(b) of the Trademark Act, 15 U.S.C.

   §1115(b). (See Ex. N for a certified copy of U.S. Trademark Registration No. 4195273).

          49.     Plaintiff owns U.S. Trademark Registration No. 4347589, for the mark NOOK

   BOOKS®, as shown below, filed with the USPTO on January 25, 2012, for “downloadable

   electronic and digital publications in the nature of fiction and non-fiction books, children's

   books, magazines, newspapers, journals, periodicals, manuals and guidebooks on a variety of

   topics, namely, graphic novels, comics, picture books, teen fiction, horror and suspense, mystery

   and crime, music, movies, television, entertainment and popular culture, poetry, romance, school

   life, science fiction and fantasy, thrillers and westerns, African Americans, antiques and

   collectibles, art, architecture and photography, bibles and bible studies, biography, business and

   personal finances, Christianity, computers and technology, cookbooks, food and wine, crafts and

   hobbies, education and teaching, engineering, entertainment, foreign languages, games, gay and


                                                  – 32 –
Case 1:19-cv-23234-KMW Document 1 Entered on FLSD Docket 08/02/2019 Page 33 of 51



   lesbian, health, diet and fitness, history, home and garden, humor, Judaism and Judaica, law,

   medical and medicine, military history, new age and spirituality, parenting and family, pets,

   philosophy, political and current events, psychology and psychotherapy, reference, religion,

   science and nature, self-help and self-improvement, sex and relationships, social sciences, sports

   and adventure, study guides and test prep, travel, true crime, weddings and women’s studies” in

   International Class 09:




          50.     The USPTO issued U.S. Trademark Registration No. 4347589 to Plaintiff for

   NOOK BOOKS® on June 4, 2013, and Plaintiff has been continuously using NOOK BOOKS® in

   commerce since at least as early as October 31, 2009 in the United States, including Florida and

   such use has not been abandoned. Said Federal Registration is valid, subsisting, and

   incontestable in accordance with Section 8 of the Trademark Act, 15 U.S.C. § 1058; Section 15

   of the Trademark Act, 15 U.S.C. § 1065; and Section 33(b) of the Trademark Act, 15 U.S.C. §

   1115(b) (See Ex. O for a certified copy of U.S. Trademark Registration No. 4347589).

          51.     Plaintiff owns U.S. Trademark Registration No. 4305645, for the mark NOOK

   STORE®, as shown below, filed with the USPTO on October 25, 2010, for “retail and online

   retail store services featuring electronic books, magazines, magazine articles, newspaper articles,

   electronic story books, newspapers, discount, rebate and special offer coupons and vouchers, and

   coupons and vouchers all on books, magazines, newspapers, mobile computer, tablet and

   electronic reader apparatus and applications, music, videos and electronic publications, namely,

   electronic books, magazines and newspapers, and featuring downloadable digital web site

   content in the nature of downloadable books, electronic books, magazines, articles, stories,

   newspapers, text books, images, mobile computer, tablet and electronic reader applications,


                                                 – 33 –
Case 1:19-cv-23234-KMW Document 1 Entered on FLSD Docket 08/02/2019 Page 34 of 51



   music and movies through wired and wireless Internet access; retail and online retail store

   services featuring portable electronic book readers and accessories for portable electronic book

   readers, namely, carrying cases, leather carrying cases, silicone, fabric and plastic sleeves and

   skins for electronic book readers, rechargeable batteries, book lights, protective film covers and

   combination book light and cover; customer support services, namely, providing assistance with

   activation and use of electronic book readers, downloading of electronic publications and online

   customer accounts,” in International Class 35:




          52.     The USPTO issued U.S. Trademark Registration No. 4305645 to Plaintiff for

   NOOK STORE® on March 19, 2013, and Plaintiff has been continuously using NOOK STORE®

   in commerce since at least as early as October 31, 2010 in the United States, including Florida

   and such use has not been abandoned. Said Federal Registration is valid, subsisting, and

   incontestable in accordance with Section 8 of the Trademark Act, 15 U.S.C. § 1058; Section 15

   of the Trademark Act, 15 U.S.C. § 1065; and Section 33(b) of the Trademark Act, 15 U.S.C. §

   1115(b). (See Ex. P for a certified copy of U.S. Trademark Registration No. 4305645).

          53.     In addition to the aforesaid USPTO registered trademarks, Plaintiff owns several

   additional USPTO trademark registrations for which the dominant portion is the designation

   “nook®,” including NOOK DAILY FIND®, U.S. Registration No. 4690695 and NOOK

   NEWSSTAND®, U.S. Trademark Registration No. 4429361. (See Exs. Q and R for certified

   copies of U.S. Trademark Registration Nos. 4690695 and 4429361 respectively).

          54.     Plaintiff owns common law trademark rights in numerous trademarks where the

   dominant portion of the mark is nook®, including, but not limited to NOOK RECOMMENDS,



                                                  – 34 –
Case 1:19-cv-23234-KMW Document 1 Entered on FLSD Docket 08/02/2019 Page 35 of 51



   NOOK SPOTLIGHT, NOOK BOOK BUNDLES, and NOOK TOP 100. Plaintiff has used and

   continues to use these common-law trademarks in commerce in connection with the sale of

   nook® and n® Goods/Services throughout the United States, including Florida.

          55.     Plaintiff owns numerous domain names incorporating nook®, including, but not

   limited to <www.nook.com>, <www.nookbooks.com>, and an extensive number of domain

   name variations incorporating nook®, including domain names that are typographical mistakes of

   NOOK, and NOOK with top-level domain extensions, such as .book, and foreign country codes,

   which hyperlink to the main www.nook.com,<www.bn.com> and <www.barnesandnoble.com>

   web sites.

          56.     Plaintiff actively promotes the nook® and n® Marks on or in connection with the

   nook® and n® Goods/Services through extensive use of Search Engine Optimization (“SEO”) in

   order to appear on the first page of organic search engine results for the word “nook.” Plaintiff’s

   first page rankings for organic search engine searches of the word “nook” encourage potential

   Internet customers to visit the <www.nook.com> website and take advantage of, learn about, and

   receive support regarding Plaintiff’s nook® and n® products, services, firmware and software

   updates, new electronic book releases, nook® and n® instructional manuals, new nook® and n®

   products, discounts, articles, blogs, and general nook® and n® information.

          57.     Plaintiff actively promotes the nook® and n® Marks on or in connection with the

   nook® and n® Goods/Services through social networking sites, including, but not limited to,

   Facebook, Twitter, and Instagram.

          58.     Plaintiff prominently displays and features the Family of nook® and n® Marks on

   Plaintiff’s products, accessories, product packaging, and in-store displays; on the Apple OSX

   software store; on the Apple IOS App Stores for downloading nook® and n® apps for use with




                                                 – 35 –
Case 1:19-cv-23234-KMW Document 1 Entered on FLSD Docket 08/02/2019 Page 36 of 51



   mobile devices, tablets, and smartphones; on Google Play for downloading nook® and n® apps

   for use with mobile devices, tablets, and smartphones; and on web pages, advertisements, and

   marketing materials distributed throughout the United States, including Florida.

          59.     Plaintiff distributes downloadable Apple IOS and Google Android mobile apps

   for use with smartphones, mobile phones, tablet computers, desktop computers, and other

   handheld mobile devices, all of which prominently display and feature the Family of nook® and

   n® Marks.

          60.     Plaintiff, in partnership with Samsung, incorporates Plaintiff’s nook® and n®

   Android apps into Samsung Galaxy Tablets, Galaxy Notes, and Galaxy Smartphones, which are

   sold, distributed, marketed, and purchased throughout the United States, including Florida.

          61.     Plaintiff, as part of its marketing, attends industry trade shows to promote its

   nook® and n® Marks on or in connection with the nook® and n® Goods/Services, including new

   iterations of the nook® and n® e-reader and nook® and n® downloadable mobile apps, throughout

   the United States, including Florida.

          C. Plaintiff’s Family of nook® and n® Marks Are Strong and Have Acquired
             Distinctiveness

          62.     Plaintiff’s Family of nook® and n® Marks are strong and fanciful marks entitled to

   a broad scope of protection for portable and handheld consumer electronic products.

          63.     Plaintiff’s Family of nook® and n® Marks incorporate an inherently distinctive

   and unique stylized lowercase letter “n.”

          64.     The USPTO has granted incontestable status to certain of Plaintiff’s Family of

   nook® and n® Marks.




                                                 – 36 –
Case 1:19-cv-23234-KMW Document 1 Entered on FLSD Docket 08/02/2019 Page 37 of 51



          65.     Plaintiff has sold and continues to sell its electronic book readers, electronic

   books, and related computer goods, services, and accessories under Plaintiff’s Family of nook®

   and n® Marks throughout the United States, including Florida since at least October 29, 2009.

          66.     Plaintiff has, and continues to commercially promote, sell, market, and distribute

   a wide variety of nook® and n® Goods/Services in commerce under the nook® and n® Marks

   throughout the United States, including Florida with skill and care to protect the valuable

   goodwill in the nook® and n® Marks.

          67.     Plaintiff has expended considerable efforts and sums in advertising and promoting

   Plaintiff’s Family of nook® and n® Marks in connection with Plaintiff’s electronic book readers,

   electronic books, and related computer goods, services, and accessories. As a result of these

   sales, efforts, and monetary expenditures, Plaintiff’s Family of nook® and n® Marks have

   developed exceedingly valuable goodwill throughout the United States, including Florida.

          68.     Plaintiff’s Family of nook® and n® Marks are highly distinctive trademarks

   which, through its substantial consumer recognition and its extensive and exclusive use by

   Plaintiff in the United States, including Florida, are exceptionally well known and famous both

   within Plaintiff’s particular market segment and among the general consuming public throughout

   the United States, including Florida.

          69.     Plaintiff has expended considerable efforts and expense in promoting its Family

   of nook® and n® Marks and the goods and services sold on or in connection with such marks,

   such that the purchasing public has come to know, rely upon, and recognize the high quality of

   Plaintiff’s goods and services sold under Plaintiff’s Family of nook® and n® Marks. Based upon

   such extensive and continuous use since October 29, 2009, Plaintiff’s Family of nook® and n®




                                                  – 37 –
Case 1:19-cv-23234-KMW Document 1 Entered on FLSD Docket 08/02/2019 Page 38 of 51



   Marks have acquired an exceedingly valuable goodwill, including unsolicited media coverage

   and substantial consumer recognition and fame.

          70.     Plaintiff’s goods and services sold or distributed under its Family of nook® and n®

   Marks have received many awards of excellence demonstrating high-quality and recognition in

   the portable consumer product trade and by the general public.

          71.     By reason of Plaintiff’s extensive advertising, promotion, distribution, sale, and

   quality control of nook® and n® Goods/Services under the nook® and n® Marks in the United

   States, including Florida, Plaintiff’s nook® and n® Marks have acquired and enjoy fame,

   distinctiveness, and substantial secondary meaning signifying the goodwill associated with and

   symbolized by the nook® and n® Marks and nook® and n® Goods/Services.

          72.      Based upon Plaintiff’s U.S. Trademark Registration No. 3901723 for n®,

   Plaintiff’s constructive priority date of first use in commerce of the n® Mark is at least as early as

   October 15, 2009.

          73.     Based upon Plaintiff’s U.S. Trademark Registration No. 4023198 for nook®,

   Plaintiff’s constructive priority date of first use in commerce of the nook® Mark is at least as

   early as June 4, 2009.

          D. Defendants’ Unlawful Conduct with Respect to the Family of nook® and n®
             Marks

          74.     Defendants sell, produce, use, and market products and services bearing the

   confusingly similar nuu Mark, as shown below, in the United States, including Florida, that are

   highly similar and related to products and services Plaintiff sells under and bearing the Family of

   nook® and n® Marks:




                                                  – 38 –
Case 1:19-cv-23234-KMW Document 1 Entered on FLSD Docket 08/02/2019 Page 39 of 51




          75.     Defendants’ and Plaintiff’s products and services under each party’s respective

   marks are marketed, sold, and distributed to identical consumers, for use on identical products,

   for identical uses, and sold, distributed, and marketed through identical channels of trade.

          76.     Defendants’ nuu branded mobile unlocked smartphones and tablets use,

   incorporate, and feature the Android smartphone and tablet computer mobile device operating

   systems.

          77.     Plaintiff’s nook® and n® downloadable smartphone and tablet computer mobile

   apps are also available, downloaded, and upon information and belief, are currently used with

   Defendants’ nuu branded mobile unlocked smartphones mobile devices, tablets, and smartphones

   which use the Google’s Android operating system.

          78.     Defendants’ nuu Mark and products bearing the nuu Mark as used in commerce

   incorporate the identical font and stylized letter “n” to Plaintiff’s nook® and n® Marks and is

   confusingly similar in appearance and/or overall commercial impression to Plaintiff’s Family of

   nook® and n® Marks.

          79.     The dominant portion of Defendants’ nuu Mark is the identical font and stylized

   letter “n” to Plaintiff’s nook® and n® Marks. Defendants’ current use in commerce of the nuu

   Mark on Defendants’ products consistently, intentionally, and willfully emphasizes the identical

   font and stylized letter “n” in larger lettering compared to the smaller upside-down letter “n”

   forming the letter “u,” as well as deletes the generic word “mobile.”




                                                 – 39 –
Case 1:19-cv-23234-KMW Document 1 Entered on FLSD Docket 08/02/2019 Page 40 of 51



          80.      A side-by-side comparison of products marked with Plaintiff’s Family of nook®

   and n® Marks and Defendants’ nuu Mark, as shown below, clearly and unmistakably shows the

   substantial similarity between the marks and their use in commerce:

           PLAINTIFF’S nook® and n® TABLET                      DEFENDANTS’ nuu TABLET




          81.      Defendants’ use, distribution, and sale of products and services bearing the nuu

   Mark and Defendants’ advertising and promotional materials distributed in connection therewith

   in the United States, including Florida, create the false and deceptive commercial impression that

   Plaintiff sponsors, is affiliated with, and/or in some manner endorses Defendants’ nuu products

   and services.

          82.      Due to the substantial similarity of Defendants’ nuu Mark to Plaintiff’s Family of

   nook® and n® Marks, the use of the nuu Mark has already caused actual confusion, and is likely

   to continue to cause confusion, initial interest confusion, mistake, and/or deception of purchasers

   as to the source, sponsorship, and affiliation of Defendants’ nuu products and services.

          83.      Defendants’ nuu Mark intentionally and willfully freerides on and utilizes the

   substantial fame and goodwill established by Plaintiff in its Family of nook® and n® Marks.



                                                 – 40 –
Case 1:19-cv-23234-KMW Document 1 Entered on FLSD Docket 08/02/2019 Page 41 of 51



          84.     Due to the substantial similarity of Defendants’ nuu Mark to Plaintiff’s Family of

   nook® and n® Marks, consumers are likely to believe that Plaintiff sponsors, approves of,

   associates with, and/or is affiliated with Defendants, thereby resulting in lost potential sales to

   Plaintiff, damaging Plaintiff’s Family of nook® and n® Marks, and the goodwill associated with

   Plaintiff’s Family of nook® and n® Marks.

          85.     Upon information and belief, Defendants were, and remain, fully aware of

   Plaintiff’s long and extensive prior use of the Family of nook® and n® Marks in the United States

   including Florida.

          86.     Upon information and belief and according to the USPTO’s TSDR Status

   Records, Defendants claim March 23, 2014 as their first use of the nuu Mark in the United States

   and February 2015 as their date of first use in commerce of the nuu Mark.

          87.     There is no issue as to priority of use in the United States, including Florida, of

   the party’s respective marks. Plaintiff’s priority filing date and dates of first use and first use in

   commerce of Plaintiff’s Family of nook® and n® Marks are both substantially prior to

   Defendants filing date and claimed dates of first use and first use in commerce.

          E. Defendants’ Trademark Registration

          88.     Defendant Nuu Limited is the listed Applicant, Registrant, and owner of U.S.

   Trademark Registration No. 4917943 for the mark “nuu mobile,” as depicted below, for “cases

   for mobile phones; cell phone battery chargers; cell phone battery chargers for use in vehicles;

   cell phone cases; cell phone covers; cell phones; devices for hands-free use of mobile phones;

   fitted plastic films known as skins for covering and protecting electronic apparatus, namely,

   mobile phones; headsets for cellular or mobile phones; headsets for mobile telephones; mobile




                                                   – 41 –
Case 1:19-cv-23234-KMW Document 1 Entered on FLSD Docket 08/02/2019 Page 42 of 51



   phone straps; mobile phone,” in International Class 09. (See Ex. S for a certified copy of U.S.

   Trademark Registration No. 4917943) (hereinafter the “nuu Mark”):




          89.      Upon information and belief, Defendant NUU Limited adopted and commenced

   use in commerce of the above-depicted nuu mobile Mark consisting of a stylized lowercase letter

   “n” and two upside down stylized lowercase letter “n” forming the letter “u” with the generic

   term “mobile” in connection with portable handheld consumer electronics and accessories,

   including, but not limited to mobile phones, mobile phone cases, and battery chargers in the

   United States, including Florida, at least as early as February 28, 2015 (“nuu Goods/Services”).

          90.      Upon information and belief, Defendant Nuu Limited intentionally listed “mobile

   phones” as the last listed good in Defendant NUU Limited’s USPTO Trademark Application for

   the nuu Mark.

          91.      Upon information and belief and according to the records of the USPTO,

   Defendant NUU Limited, filed a use-based trademark application for the nuu Mark with the

   USPTO on April 20, 2015. The USPTO published the nuu Mark for opposition on December

   29, 2015 and issued U.S. Trademark Registration No. 4917943 on March 15, 2016.

          92.      Upon information and belief and according to NUU Mobile’s own website

   (available at: www.us.nuumobile.com), “Nuu Mobile is owned by Noetic, Inc. , Nuu Mobile

   designs, engineers, and manufactures high quality unlocked Android™ smartphones. The

   company purportedly provides an alternative option to rigid, long-term contracts for mobile




                                                 – 42 –
Case 1:19-cv-23234-KMW Document 1 Entered on FLSD Docket 08/02/2019 Page 43 of 51



   consumers by offering smartphones with the latest technology, increased flexibility and

   exceptional quality at more accessible prices. The brand launched in Hong Kong in 2012 and

   expanded to the United States in 2014, with offices in Rochester and Mendota Heights, MN, and

   is currently expanding its distribution in North and South America.”

          93.     Upon information and belief and according to the www.us.nuumobile.com

   website, Defendants import, distribute, sell, market, and promote nuu Goods/Services under the

   nuu Mark throughout the United States, including Florida, including via the

   www.us.nuumobile.com online store and via retail and online retail stores, including but not

   limited to Best Buy, Walmart, Amazon.com, and eBay throughout the United States, including

   Florida.

          94.     Upon information and belief, www.us.nuumobile.com, and Noetic’s ownership of

   Nuu Mobile and use of the nuu Mark in the United States, including Florida, Noetic, Inc. is the

   actual and true owner of the nuu Mark and U.S. Trademark Registration No. 4917943.

          95.     According to USPTO Trademark Manual of Examining Procedure (“TMEP”)

   Section 1201.02(b) and 37 C.F.R. § 2.71(d), “an application based on use in commerce under 15

   U.S.C. § 1051(a) must be filed by the party who owns the mark on the application filing date. If

   the applicant does not own the mark on the application filing date, the application is void.”

   (emphasis added).

          96.     Upon information and belief and according to the www.us.nuumobile.com

   website, U.S. Trademark Registration No. 4917943 is void ab initio due to NUU Limited filing

   U.S. Trademark Registration No. 4917943 in the wrong owner’s name, namely, filing in the

   name of NUU Limited and not Noetic, the party who uses and owns the nuu Mark in the United

   States, including Florida.




                                                 – 43 –
Case 1:19-cv-23234-KMW Document 1 Entered on FLSD Docket 08/02/2019 Page 44 of 51



           F. Plaintiff’s Efforts to Resolve the Dispute

           97.     Plaintiff first became aware of Defendants’ use of the nuu Mark in or about

   October 2016.

           98.     Plaintiff served on Defendants a “cease and desist” letter on October 24, 2016

   notifying Defendants that: (i) Plaintiff has prior rights in the nook® and n® Marks; (ii) Plaintiff

   owns multiple USPTO registrations for nook® and n® trademarks; (iii) Defendants’ nuu Mark

   creates a likelihood of confusion with and dilutes Plaintiff’s nook® and n® Marks; and (iv)

   Plaintiff did not seek to limit Respondent’s use of the word mark “NUU MOBILE” in all capital

   letters, but objected to the identical stylized “n” to Plaintiff’s nook® and n® Marks. (See Ex. T

   for a copy of Plaintiff’s cease and desist letter.).

           99.     In its cease and desist letter, Plaintiff also suggested that Defendants migrate to an

   alternative stylized lettering that does not incorporate Plaintiff’s unique, distinctive, well-known,

   stylized lowercase letter “n” as a potential reasonable basis for avoiding conflict and amicably

   settling the matter without recourse to Trademark Trial and Appeal Board (“TTAB”)

   proceedings; otherwise, if Defendants fail to respond and agree to migrate to an alternative

   stylized nuu Mark, then Plaintiff would proceed to file a Petition to Cancel with the TTAB

   against U.S. Trademark Registration No. 4917943, pursuant to Section 14 of the Trademark Act

   of 1946 (15 U.S.C. § 1064). See id. [Ex. U].

           G. Prior Proceedings at the TTAB

           100.    After Defendants failed to provide a satisfactory response to Plaintiff’s counsel

   numerous e-mail correspondences with Defendants’ listed USPTO trademark counsel (Wan Chi

   Chiu), Plaintiff filed with the TTAB a Petition to Cancel U.S. Trademark Registration No.

   4917943 on January 23, 2017, Cancellation No. 92065840. (See Ex. U for Petition to Cancel).

           101.    The TTAB served Cancellation No. 92065840 on Defendants on April 11, 2017.


                                                    – 44 –
Case 1:19-cv-23234-KMW Document 1 Entered on FLSD Docket 08/02/2019 Page 45 of 51



           102.   The TTAB issued a Notice of Default against U.S. Trademark Registration No.

   4917943 due to Defendants’ failure to file an Answer to Cancellation No. 92065840 by the May

   23, 2017 deadline.

           103.   The TTAB issued a Default Judgment against U.S. Trademark Registration No.

   4917943 on July 12, 2017 and the Commissioner of Trademarks cancelled U.S. Trademark

   Registration No. 4917943 on July 17, 2017.

           104.   On September 21, 2017, Defendants filed a Motion for Relief From Default

   Judgment filed pursuant to T.B.M.P § 544 and Fed. R. Civ. P. 60(b), seeking relief from the

   Default Judgment granted by the TTAB on July 12, 2017 and the Commissioner of Trademarks

   cancellation of U.S. Trademark Registration No. 4917943 entered on July 17, 2017 (“Motion for

   Relief”), claiming that they only learned of the cancellation of U.S. Trademark Registration No.

   4917943 through an unnamed third-party located in the United States, on July 12, 2017.

           105.   Defendants, despite their own admission of actual knowledge of the TTAB

   cancellation proceeding on July 12, 2017, failed to immediately contact either the TTAB or

   Plaintiff.

           106.   After briefing, the TTAB granted Defendants’ Motion for Relief on January 16,

   2018, revived U.S. Trademark Registration No. 4917943, and issued a Trial Schedule for

   Cancellation No. 92065840.

           107.   Cancellation No. 92065840 is currently proceeding at the TTAB, and the parties

   have attended the Initial Discovery and Settlement Conference, exchanged Initial Disclosures,

   served initial discovery requests, and prepared and/or served discovery responses.

           108.   Upon information and belief, Defendants continue to willfully use, distribute, and

   sell products and services bearing the nuu Mark, and distribute advertising and promotional




                                                – 45 –
Case 1:19-cv-23234-KMW Document 1 Entered on FLSD Docket 08/02/2019 Page 46 of 51



   materials distributed in connection therewith including after receipt of Plaintiff’s cease and desist

   letter dated October 24, 2016, correspondence with Plaintiff’s counsel prior to filing the Petition

   to Cancel, and Defendants’ knowledge of the initial cancellation of U.S. Registration No.

   4917943.

          109.     Upon information and belief, Defendants continue to willfully use, distribute, and

   sell products and services bearing the nuu Mark and distribute advertising and promotional

   materials distributed in connection therewith after Plaintiff filed Petition to Cancel against U.S.

   Registration No. 4917943, Cancellation No. 92065840.

          110.     Plaintiff seeks this Court’s intervention to prevent Defendants from continuing to

   free-ride and damage Plaintiff by continuing to (a) create a likelihood and actual confusion as to

   source, sponsorship, and affiliation with Plaintiff’s Family of nook® and n® Marks; and (b) dilute

   Plaintiff’s Family of nook® and n® Marks.

          111.     Plaintiff intends to file a motion with the TTAB requesting the TTAB Suspend

   the TTAB Cancellation Proceedings pending the resolution of this infringement action, as the

   result of this proceeding will moot the TTAB proceeding.

                                                COUNT I

              As to All Defendants: Infringement of a Registered Trademark in Violation of
                                          15 U.S.C. § 1114(1)(a)

          112.     Plaintiff repeats and realleges the allegations contained in Paragraphs 1 through

   111 of this Complaint.

          113.     Plaintiff owns numerous U.S. Trademark Registrations for Plaintiff’s Family of

   nook® and n® Marks for nook® and n® Goods/Services.

          114.     Defendants own U.S. Registration No. 4917943 for the mark nuu mobile for

   “cases for mobile phones; cell phone battery chargers; cell phone battery chargers for use in



                                                  – 46 –
Case 1:19-cv-23234-KMW Document 1 Entered on FLSD Docket 08/02/2019 Page 47 of 51



   vehicles; cell phone cases; cell phone covers; cell phones; devices for hands-free use of mobile

   phones; fitted plastic films known as skins for covering and protecting electronic apparatus,

   namely, mobile phones; headsets for cellular or mobile phones; headsets for mobile telephones;

   mobile phone straps; mobile phones,” in International Class 09.

            115.   Defendants’ prominent use of its nuu Mark, which is identical or nearly identical

   to Plaintiff’s Family of nook® and n® Marks, is likely to cause and has already caused actual

   confusion, mistake, and deception of purchasers as to the source of origin of Defendants’ nuu

   Goods/Services.

            116.   Defendants’ use of their nuu Mark infringes Plaintiff’s Family of nook® and n®

   Marks.

            117.   Upon information and belief, the infringement by Defendants has been willful and

   deliberate, designed specifically to trade upon the goodwill of Plaintiff’s Family of nook® and n®

   Marks, all associated with Plaintiff’s reputation.

            118.   The goodwill of Plaintiff’s business under Plaintiff’s Family of nook® and n®

   Marks is of significant value.

            119.   Plaintiff has and will continue to suffer irreparable harm and injury should

   infringement be allowed to continue to the detriment of Plaintiff’s trade reputation and goodwill.

            120.   Defendants’ infringement will continue to cause Plaintiff irreparable harm unless

   enjoined by this Court.

                                               COUNT II

                   As to All Defendants: False Designation of Origin in Violation of
                                         15 U.S.C. § 1125(a)

            121.   Plaintiff repeats and realleges the allegations contained in Paragraphs 1 through

   111 of this Complaint.



                                                  – 47 –
Case 1:19-cv-23234-KMW Document 1 Entered on FLSD Docket 08/02/2019 Page 48 of 51



          122.    In addition to Plaintiff’s USPTO trademark registrations for Plaintiff’s Family of

   nook® and n® Marks as listed in this Complaint, Plaintiff owns and uses in commerce numerous

   common-law trademarks incorporating the nook® and n® Marks, with or without additional terms

   and/or designs, and continues to adopt and use new nook® and n® Marks in various forms,

   iterations, styles, and designs in connection with a broad range of consumer electronic and

   related goods and services, which marks have not, as yet, been registered with the USPTO

   (“Plaintiff’s Unregistered Marks”).

          123.    Defendants’ prominent use of the nuu Mark in connection with Defendants’ nuu

   Goods/Services constitutes a false designation of origin, and/or false and/or misleading

   representation of fact which is: (a) likely to cause confusion, or to cause mistake, or to deceive as

   to the affiliation, connection, and/or association of Defendants with Plaintiff’s Family of nook®

   and n® Marks and/or Plaintiff’s Unregistered Marks; and/or (b) likely to cause confusion, or to

   cause mistake, or to deceive as to the origin, sponsorship, or approval of Defendants’

   commercial activities, products, and/or services by Plaintiff, and as a consequence, are likely to

   divert customers away from and damage Plaintiff.

          124.    Plaintiff has no control over the nature and quality of Defendants’ nuu

   Goods/Services. Any failure, neglect, and/or default by Defendants in providing such nuu

   Goods/Services will: (a) reflect adversely on Plaintiff as the believed source of origin thereof; (b)

   hamper efforts by Plaintiff to continue to maintain and protect its outstanding reputation for high

   quality nook® and n® Goods/Services; cause Plaintiff to expend time, effort, and resources in

   remedial advertising and marketing to correct the resulting consumer confusion which ultimately

   caused lost sales and damage to Plaintiff’s goodwill, all to the irreparable harm to Plaintiff.




                                                  – 48 –
Case 1:19-cv-23234-KMW Document 1 Entered on FLSD Docket 08/02/2019 Page 49 of 51



             125.   Defendants’ use of the nuu Mark has caused and is likely to cause confusion and

   false designation of origin in the trade and among the public. This confusion constitutes

   irreparable harm and injury to Plaintiff, which will continue unless Defendants are enjoined by

   this Court.

                                                COUNT III

                              As to All Defendants: Dilution in Violation of
                                          15 U.S.C. § 1125(c)

             126.   Plaintiff repeats and realleges the allegations contained in Paragraphs 1 through

   111 of this Complaint.

             127.        Plaintiff’s Family of nook® and n® Marks are comprised of highly

   distinctive and unmistakable trademarks which, through extensive use, promotion, and sales by

   Plaintiff in the United States, including Florida, has created substantial consumer recognition and

   are exceptionally well known and famous both within Plaintiff’s particular market segments and

   among the general consuming public throughout the United States, including Florida.

             128.   Plaintiff’s Family of nook® and n® Marks incorporate an immediately inherently

   distinctive and unique stylized lowercase letter “n” and have reached incontestable trademark

   status.

             129.   Defendants make commercial use of Defendants nuu Mark in interstate commerce

   by selling across state lines and through interstate channels of delivery.

             130.   Upon information and belief and Defendants’ own promotional materials,

   Defendants’ use of the nuu Mark, possibly as late as 2015, began substantially after Plaintiff’s

   nook® and n® Marks became famous, starting as early as 2009.

             131.   As Plaintiff wrote in its cease and desist letter to Defendants on October 24, 2016,

   Defendants’ nuu Mark creates a likelihood of confusion with and dilutes Plaintiff’s nook® and n®



                                                   – 49 –
Case 1:19-cv-23234-KMW Document 1 Entered on FLSD Docket 08/02/2019 Page 50 of 51



   Marks by creating and continuing to create confusion as to source, sponsorship, and affiliation

   with Plaintiff’s Family of nook® and n® Marks.

                                              DEMAND

          WHEREFORE, Plaintiff demands judgment against Defendants as follows:

                  (a)    That a permanent injunction issue restraining Defendants and their agents,
                         servants, employees, successors and assigns and all others in concert and
                         privity with any of them from: (i) infringing Plaintiff’s Family of nook®
                         and n® Marks; (ii) injuring Plaintiff’s business reputation; (iii) unfairly
                         competing with Plaintiff, and (iv) engaging in unfair and deceptive trade
                         practices;

                  (b)    That a permanent injunction issue, restraining Defendants from adopting,
                         using or registering any name, mark or domain name similar to Plaintiff’s
                         Family of nook® and n® Marks;

                  (c)    That Defendants’ U.S. Trademark Registration No. 4917943 is void and
                         surrendered to the USPTO for cancellation;

                  (d)    That Defendants be ordered to surrender for destruction all products, web
                         pages, labels, advertisements, promotional material and other materials
                         constituting infringement of Plaintiff’s designation of origin and
                         infringement of the Family of nook® and n® Marks;

                  (e)    An award to Plaintiff of damages and an accounting of Defendant’s
                         profits, including all statutory enhancements and other enhancements as
                         provided by 15 U.S.C. § 1117;

                  (f)    An award of Plaintiff’s costs and expenses, including, without limitation,
                         reasonable attorney’s fees as provided by 15 U.S.C. § 1117; and

                  (g)    All other relief, in law or in equity, to which Plaintiff may be entitled, or
                         which the Court deems just and proper.




                                                 – 50 –
Case 1:19-cv-23234-KMW Document 1 Entered on FLSD Docket 08/02/2019 Page 51 of 51



      Dated:      August 2, 2019         Respectfully submitted,


                                          By: /s/ Elizabeth B. Honkonen
                                          Elizabeth B. Honkonen (FL Bar # 0149403)
                                          Email: ebh@knpa.com
                                          KENNY NACHWALTER, P.A.
                                          Four Seasons Tower
                                          1441 Brickell Avenue
                                          Suite 1100
                                          Miami, FL 33131
                                          Telephone: (305) 373-1000
                                          Facsimile: (305) 372-1861

                                          Attorneys for Plaintiff
                                          Nook Digital, LLC


     Of Counsel

     Guy Yonay (NY Bar # GY-3028)
     Email: GYonay@PearlCohen.com
     Sarah Benowich (NY Bar # SB-1991)
     Email: SBenowich@PearlCohen.com
     PEARL COHEN ZEDEK
     LATZER BARATZ LLP
     1500 Broadway, 12th Floor
     New York, NY 10036
     Telephone: (646) 878-0800
     Facsimile: (646) 878-0801




                                         – 51 –
